UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

x
ABDU AL QADER HUSSAIN AL-
MUDAFARI,
Petiti0ner,
Civil Action N0. 05-cv-2185 (RCL)
v.
BARACK H. OBAMA, et al.,
Resp0ndents.
g

 HEDULING ORDER

THIS CAUSE comes before the Court upon parties’ Joint Status Report. Based upon the
representations of the parties, it is hereby

l. ORDERED that Petitioner shall file his motion for additional discovery on or before
February 4, 2011;

2. ORDERED that Respondent shall file their response to Petitioner’s motion for
discovery on or before March ll, 2011;

3. ORDERED that Petitioner shall file his reply to Respondents’ response on or before
March 25, 201 l.

4. ORDERED that within fourteen days of the Court ruling on Petitioner’s motion for
discovery, the parties will file a Joint Status Report proposing a schedule for moving forward

with this matter.

SO ORDERED.
'/¢ y / /1 C_ d~QQL,/y£§
Date Honorqble Royce C. Lamberth

Chief Judge